UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 9, 2011 MTS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-2382 41-0908057 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14000 Technology Drive Eden Prairie, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 937-4000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers MTS Systems Corporation (the “Company”) held its annual meeting of shareholders (the “Annual Meeting”) on February 9, 2011.At the Annual Meeting, the shareholders approved the MTS Systems Corporation 2011 Stock Incentive Plan (the “2011 Stock Incentive Plan”).The 2011 Stock Incentive Plan authorizes the grant of equity-based awards to employees, officers, non-employee members of the Board of Directors, and key vendors in the form of stock options, restricted stock, restricted stock units, stock appreciation rights, performance stock, performance units, and other awards in stock or cash. An aggregate of 1,000,000 shares of Common Stock are reserved for issuance under the 2011 Stock Incentive Plan.Also, shares underlying awards previously granted under the 2006 Stock Incentive Plan that are cancelled or forfeited will be available for awards under the 2011 Stock Incentive Plan.The Compensation Committee administers the 2011 Stock Incentive Plan. For more information about the 2011 Stock Incentive Plan, see our Definitive Proxy Statement filed with the SEC on December 28, 2010, as supplemented on January 25, 2011 (collectively the “Proxy Statement”).This summary is qualified in its entirety by reference to the full text of the 2011 Stock Incentive Plan attached as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting on February 9, 2011.A total of 13,804,393 shares of Common Stock, representing 90% of the shares outstanding and eligible to vote and constituting a quorum, were represented in person or by valid proxies at the Annual Meeting.The final results for each of the matters submitted to a vote of shareholders at the Annual Meeting as set forth in the Proxy Statement are as follows: Proposal 1.All of the eight nominees for director were elected to serve until the next annual meeting of shareholders or until their successors are duly elected.The result of the votes to elect the eight directors was as follows: Name For Withheld Broker Non-Votes David J. Anderson Jean-Lou Chameau Laura B. Hamilton Brendan C. Hegarty Emily M. Liggitt William V. Murray Barb J. Samardzich Gail P. Steinel Proposal 2.The appointment of KPMG LLP as the Company’s independent registered public accounting firm for fiscal 2011 was ratified by the shareholders by the votes set forth in the table below: For Against Abstain Proposal 3.The MTS Systems Corporation 2011 Stock Incentive Plan was approved by the shareholders by the votes set forth in the table below: For Against Abstain Broker Non-Votes Proposal 4.The MTS Systems Corporation 2012 Employee Stock Purchase Plan was approved by the shareholders by the votes set forth in the table below: For Against Abstain Broker Non-Votes Proposal 5.The compensation of the named executive officers as disclosed in the Company’s Proxy Statement was approved on an advisory basis by the votes set forth in the table below: For Against Abstain Broker Non-Votes Proposal 6.The shareholders recommended, on an advisory basis, that the frequency of the shareholder vote to approve the compensation of the named executive officers occur every year by the votes set forth in the table below: 1 Year 2 Years 3 Years Abstain Broker Non-Votes Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description MTS Systems Corporation 2011 Stock Incentive Plan, as amended on January 24, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MTS SYSTEMS CORPORATION (Registrant) Date:February 11, 2011 By: /s/ SUSAN E. KNIGHT Susan E. Knight Vice President and Chief Financial Officer MTS SYSTEMS CORPORATION FORM 8-K REPORT INDEX TO EXHIBITS Exhibit No. Description MTS Systems Corporation 2011 Stock Incentive Plan, as amended on January 24, 2011.
